Title: From John Adams to David Jackson, 8 February 1797
From: Adams, John
To: Jackson, David



Sir
Philadelphia, February 8th 1797

I have Just Received from your son—your Obliging Letter of this Days Date In Which as Secretary of the Corporation of the first Presbyterian Church in Philadelphia you inform me of their kind offer to me of the Pew No. 92 in their Church for the Accommodation of my Self and my Family and that I may begin to use it next Sunday. I Pray you Sir to Present my best Respects to the Corporation and many thanks for their obliging attention to me and my Family and to acquaint them that I accept With Pleasure the handsome accommodation thay have been Pleased to offer me and that I shall always be Ready to make any Compensation that If Expected of the Possessors of the Pews in that Elegant Church. I am Sir with much Respect to the Corporation and Great Esteem for your Selfyour Obliged and obedient Servant
